Citation Nr: 1403409	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple systems atrophy, later claimed as Parkinson's disease.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, with confirmed service in the Republic of Vietnam.  The Veteran died in January 2012.  The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this matter.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran's service treatment records (STRs) are negative for evidence of multiple systems atrophy or Parkinson's disease. 

The Veteran submitted private treatment records and statements from his treating private physicians that provide diagnoses of Parkinson's disease, atypical Parkinson's disease, multiple systems atrophy cerebellar type, and atypical Parkinsonism syndrome.

An April 2006 private treatment note contains an impression of mild atrophy consistent with age-appropriate involutional change and small vessel disease.  In July 2006, a private examination disclosed gait ataxia with hypophonic speech and mild ataxia involving the right side.  The private physician found a mild possibility of a diagnosis of Parkinson's disease and multiple systems atrophy was also considered.

In a March 2007 private consultation, the impression was of a progressive disorder, marked by impaired gait and generalized slowness.  A neurological examination was remarkable for mild cognitive impairment, Myerson's sign, squarewave jerks, impaired vertical saccades, dysphonia, dysmetria, symmetric bradykinesia, rigidity, and ataxia consistent with parkinsonism with ataxia.  The March 2007 private treatment indicates that the Veteran's constellation of signs and symptoms, along with the finding of ponto-cerebellar atrophy on brain imaging, was suggestive of multi-system atrophy, cerebellar type.  Atypical findings included early dysphonia and predominant cerebellar hemisphere atrophy, which raised the possibility of a paraneoplastic cerebellar ataxia syndrome.

In a January 2011 private study of cognitive impairment, the impression was bilateral decrements in cerebellar, striatal, and fronto-temporal glucose metabolism consistent with atypical Parkinson syndrome such as multiple systems degeneration.  A February 2011 letter from the Veteran's private physician, Dr. F., states that the Veteran had Parkinson's disease with a worsened gait and poor balance.  An August 2011 letter from another private physician, Dr. S., states the Veteran had atypical Parkinsonism syndrome.  

Private hospital records from January 2011 to April 2011 note the Veteran's history of Parkinson's disease as well as atypical Parkinson's disease and multiple systems atrophy.  The private hospital records reflect an impression of history of Parkinson's disease and indicate that the Veteran was to be treated "as Parkinson's worsens."

The Veteran also submitted treatise information on Parkinsonism, which refers to a disorder with similar symptoms of Parkinson's disease, such as resting tremor, stiff muscles, slow movements, and difficulty balancing and walking, that is caused by another condition such as viral encephalitis, degenerative disorders such as multiple systems atrophy, head injury, drugs, or toxins.

VA Medical Center (VAMC) treatment records reflect that the Veteran was diagnosed with and treated for multiple systems atrophy, cerebellar type, and Parkinsonism with severe bulbar involvement.  

A July 2010 VAMC record shows that the Veteran was diagnosed with multiple systems atrophy with minimal Parkinsonian features.  The VA physician noted that multiple systems atrophy, cerebellar type, was originally diagnosed as Parkinson's disease but that Parkinson's medication was ineffective.  A December 2010 VAMC diagnostic study was conducted because the Veteran had multisystem degeneration with spells of unresponsiveness.  The December 2010 VAMC treatment note provides an impression of, "mildly abnormal awake EEG due to some diffuse slowing of background activity consistent with an element of bilateral cerebral dysfunction."

In an April 2010 VA neurological examination, the Veteran reported developing symptoms of trouble writing, dysarthria, drooling, and difficulty walking since 2007.  He reported being previously evaluated for Parkinson's disease and it was unclear if he had pontocerebellar atrophy or multisystem atrophy of the cerebellar type.  The examiner noted that the Veteran was placed on levodopa, pergolide, and amantadine without any response or improvement.  The VA examiner found the Veteran alert, oriented, severely dysarthric with several episodes of coughing and choking during the examination, with extraocular movements intact, no facial asymmetry, no tremors, mild cogwheel rigidity bilaterally at the wrist, mild bradykinesia in the upper extremities, absent bilateral plantar responses, severe bilateral ataxia, and severe dysmetria.  The VA examiner diagnosed progressive Parkinsonism with severe bulbar involvement and severe ataxia at both central ends of the limbs.  The VA examiner determined the Veteran had a progressive neurodegenerative disease but it was unclear if it was pontocerebellar atrophy versus multisystem atrophy of the cerebellar type.  

In a December 2010 VA disability benefits questionnaire for Parkinson's disease, a VA examiner opined that the Veteran did not currently have or previously have a diagnosis of Parkinson's disease.  The VA examiner explained that the Veteran had multisystem atrophy, cerebellar type, with some Parkinson features present.  The VA examiner based the opinion upon review of the Veteran's symptoms, to include no notation of stooped posture, severe balance impairment, mild bradykinesia, mild masked facies, fixed gaze and positive frontal release signs, severe speech changes, incomprehensible speech due to dysarthria, no characteristic hand ticking or pill rolling tremors, severe ataxia in all four extremities, mild muscle rigidity and stiffness in the right upper and lower extremities, no depression, no cognitive impairment, no dementia, no loss of smell, no reported sleep disturbances, moderate to severe difficulty chewing and swallowing, severe drooling, increased urinary frequency and decreased urinary stream and nocturia, sexual dysfunction, and no constipation.  The VA examiner further explained that the Veteran's multisystem atrophy of the cerebellar type is a neurodegenerative disorder with predominately autonomic features including ataxia, dysarthria, and choking.  Although the Veteran had some Parkinson features, they were mild in nature.

In June 2011, a VA physician noted the statement by private physician, Dr. F., stating the Veteran was diagnosed with Parkinson's disease.  The VA physician opined that the Veteran's diagnosis remained multiple systems atrophy, cerebellar type, noting that Dr. F. provided no documentation to support a diagnosis of Parkinson's disease.  Additionally, the Veteran's treatment records at the VAMC neurology clinic included features that do not occur in Parkinson's disease, reported failure of dopaminergic medications, and well-documented VAMC clinic notes were consistent with multiple systems atrophy.  

The Board finds that the VA opinions adequately addressed conflicting diagnoses of Parkinson's disease and multiple systems atrophy to find that the Veteran did not have Parkinson's disease.  The December 2010 VA examiner's opinion reflects that the VA examiner reviewed all evidence of record to support the conclusion that the Veteran did not have Parkinson's disease.  Additionally, the June 2011 VA examiner's opinion adequately addressed Dr. F.'s statement that the Veteran was treated for Parkinson's disease.  Therefore, the Board is satisfied that the Veteran did not have Parkinson's disease that would warrant a presumption of service connection due to his confirmed exposure to herbicides in the Republic of Vietnam.  

However, the Board finds the April 2010 VA examination report and December and June 2011 VA opinions inadequate for adjudicative purposes because they fail to address whether the Veteran's multiple systems atrophy was related to his service, to include exposure to herbicides in the Republic of Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that multiple systems atrophy is not entitled to a presumption of service connection under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53202-01 (Aug. 31, 2010) (stating that while amending 38 C.F.R. § 3.309(e) to include Parkinson's disease, the Secretary noted that in the National Academy of Sciences Institute of Medicine committee report, Veterans and Agent Orange: Update 2008 (Update 2008), Parkinson's disease "must be distinguished from a variety of parkinsonian syndromes, including drug-induced parkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have parkinsonian features combined with other abnormalities..." such that the medical evidence, as described in Update 2008, did not support the expansion of the definition of Parkinson's disease to include parkinsonism and/or similar conditions.).  

However, the VA examiner was still required to determine whether multiple systems atrophy was directly related to the Veteran's military service because a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The RO or the AMC should provide the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to a physician with sufficient expertise to determine the etiology of the Veteran's multisystem atrophy of the cerebellar type.  The physician should be requested to review the evidence of record and to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's multisystem atrophy was etiologically related to his active service, to include his presumed exposure to herbicides in service.

A complete rationale for the opinion must be provided.  If the physician cannot provide the requested opinion, he or she should explain why.  If the opinion would require, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC must readjudicate the issue on appeal.  If the benefit sought is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


